DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 5–7, and 9–14 is/are pending.
Claim(s) 3, 4, and 8 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 was filed after the mailing date of the non-final Office Action on 12 March 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11 June 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 5–7, and 9–14 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Maruoka et al. (US 2015/0221909 A1, hereinafter Maruoka).
Maruoka discloses a lithium secondary battery pack (400, [0127]), comprising multiple pouch-type battery cells (100) each including an electrode assembly and an electrolyte sealed in a pouch (110, [0030]) and a positive electrode tab (120) and a negative electrode tab (130) each protruding outside the pouch (110) through a side of the pouch (110, [0031]); multiple unit modules (500) each formed by stacking the multiple pouch-type battery cells (100) and fixing the multiple pouch-type battery cells using a fixing unit (510, [0120]); the fixing unit (510) having a composite structure including a thermal expansion polymer (see polypropylene, [0115]), the fixing unit (510) has one or more of a tape shape, a band shape, a tube shape, or a box shape (FIG. 12, [0114]), and a module casing (410) having the multiple unit modules (500) arranged therein (Fig. 14, [0120]), wherein the fixing unit (510) is configured to gas in the pouch-type battery cells (100) when a temperature of the battery cells rises (see polypropylene, [0115]).
Maruoka does not disclose, teach, or suggest the following distinguishing feature(s):
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725